AMENDMENT AGREEMENT A AMENDMENT AGREEMENT A dated as of November 16, 2010, amongst ASGI Agility Income Fund (the “Business Trust”), each entity listed on Annex I, and such other entities as may be added to Annex I of the Agreement (as hereinafter defined) in the future (each a “Fund” and collectively the "Funds") and The Bank of New York Mellon (the “Custodian”). WHEREAS, the Business Trust and the Custodian have entered into an Custody Agreement dated as of August 26, 2010, (the “Agreement”); and WHEREAS, the parties wish to amend the Agreement as set forth herein; NOW THEREFORE, for and in consideration of the mutual promises hereinafter set forth, the parties hereto agree as follows: 1.Annex I of the Agreement shall be amended to reflect the addition of the following entities: ASGI Corbin Multi-Strategy Fund LLC ASGI Aurora Opportunities Fund LLC 2.This Amendment Agreement A shall become effective upon execution by the parties hereto.From and after the execution hereof, any reference to the Agreement shall be a reference to the Agreement as amended hereby. 3.Except as amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement A to be executed in counterparts by their respective officers, thereunto duly authorized, as of the date first above written. EACH FUND LISTED ON ANNEX I HERETO /s/Michael Roman By: Michael Roman Title: Vice President THE BANK OF NEW YORK MELLON /s/ Lisa Rosen By: Lisa Rosen Title: Managing Director ANNEX I Fund Name: Form of Organization: ASGI AGILITY INCOME FUND DELAWARE BUSINESS TRUST ASGI CORBIN MULTI-STRATEGY FUND LLC DELAWARE LIMITED LIABILITY COMPANY ASGI AURORA OPPORTUNITIES FUND LLC DELAWARE LIMITED LIABILITY COMPANY
